UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-15540 FRONTIER FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Washington 91-1223535 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 332 SW Everett Mall Way P.O. Box 2215 Everett, Washington 98213 (Address of Principal Executive Offices)(Zip Code) (425) 514-0700 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a nonaccelerated file. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Act. (Check one): Large accelerated filer x Accelerated filer ¨ Nonaccelerated filer ¨ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 4, 2007 Common Stock, no par value 44,506,185 FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I – Financial Information Page Item 1. Financial Statements Consolidated Balance Sheet –March 31, 2007 (Unaudited)and December 31, 2006 1 Consolidated Statement of Income – Three Months Ended March 31, 2007 and 2006 (Unaudited) 2 Consolidated Statement of Cash Flows – Three Months Ended March 31, 2007 and 2006 (Unaudited) 3-4 Notes to the Consolidated Financial Statements 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-26 Notice About Forward-Looking Statements Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II – Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 -i- Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.CONSOLIDATED BALANCE SHEET (In thousands, except for number of shares) (Unaudited) March 31, December 31, ASSETS 2007 2006 Cash & due from banks $ 96,074 $ 104,222 Federal funds sold 5,084 18,673 Securities: Available for sale-fair value 104,470 111,112 Held to maturity-amortized cost 3,599 3,599 Total securities 108,069 114,711 Loans receivable: Held for sale 5,417 7,220 Held for portfolio, net of unearned income 3,012,846 2,900,780 Less allowance for loan losses (41,755 ) (40,649 ) Net loans 2,976,508 2,867,351 Premises & equipment, net 31,218 30,026 Intangible assets 41,164 41,227 Federal Home Loan Bank stock 15,030 15,030 Bank owned life insurance 22,434 22,198 Other assets 27,352 25,026 TOTAL ASSETS $ 3,322,933 $ 3,238,464 LIABILITIES Deposits: Noninterest bearing $ 409,321 $ 406,621 Interest bearing 2,160,420 2,047,011 Total deposits 2,569,741 2,453,632 Federal funds purchased andsecurities sold under repurchase agreements 36,315 81,673 Federal Home Loan Bank advances 286,079 282,017 Junior subordinated debt 5,156 5,156 Other liabilities 34,880 20,703 TOTAL LIABILITIES 2,932,171 2,843,181 SHAREOWNERS' EQUITY Preferred stock, no par value; 10,000,000 shares authorized - - Common stock, no par value; 100,000,000 shares authorized; 44,816,174and 45,350,316 shares issued and outstanding at March 31, 2007and December 31, 2006 185,558 183,982 Retained earnings 199,398 205,126 Accumulated other comprehensive income, net of tax effect 5,806 6,175 TOTAL SHAREOWNERS' EQUITY 390,762 395,283 TOTAL LIABILITIES AND SHAREOWNERS' EQUITY $ 3,322,933 $ 3,238,464 The accompanying notes are an integral part of these financial statements. - 1 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.CONSOLIDATED STATEMENT OF INCOME (In thousands, except for number of shares and per share amounts) (Unaudited) Three Months Ended March 31, 2007 March 31, 2006 INTEREST INCOME Interest and fees on loans $ 67,562 $ 54,120 Interest on investments 961 1,100 Total interest income 68,523 55,220 INTEREST EXPENSE Interest on deposits 21,724 14,582 Interest on borrowed funds 4,080 3,334 Total interest expense 25,804 17,916 Net interest income 42,719 37,304 PROVISION FOR LOAN LOSSES 1,450 2,500 Net interest income after provision for loan losses 41,269 34,804 NONINTEREST INCOME Gain on sale of secondary mortgage loans 475 295 Service charges on deposit accounts 1,075 1,057 Gain on sale of premises and equipment - 2,072 Other noninterest income 1,857 1,892 Total noninterest income 3,407 5,316 NONINTEREST EXPENSE Salaries and employee benefits 11,308 10,647 Occupancy expense 2,646 2,150 State business taxes 500 655 Other noninterest expense 3,693 3,316 Total noninterest expense 18,147 16,768 INCOME BEFORE PROVISIONFOR INCOME TAX 26,529 23,352 PROVISION FOR INCOME TAX 9,006 7,924 NET INCOME 17,523 15,428 Weighted average number of shares outstanding for the period 45,176,326 44,215,529 Basic earnings per share $ 0.39 $ 0.35 Weighted average number of diluted shares outstanding for period 45,624,490 44,685,555 Diluted earnings per share $ 0.38 $ 0.35 The accompanying notes are an integral part of these financial statements. - 2 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I. CONSOLIDATED STATEMENT OF CASH FLOWS (In thousands) (Unaudited) Three months ended CASH FLOWS FROM OPERATING ACTIVITIES March 31, 2007 March 31, 2006 Net Income $ 17,523 $ 15,428 Adjustments to reconcile net income to net cashprovided by operating activities Depreciation and amortization 763 1,073 Provision for loan losses 1,450 2,500 Gain on sale of premises and equipment - (2,072 ) Deferred taxes - (3,660 ) Gain on sale of secondary mortgage loans (475 ) (295 ) Excess tax benefits associated with equity-based compensation (80 ) (143 ) Dividend income from Federal Home Loan Bank 15 - Increase in surrender value of bank owned life insurance (236 ) (3,373 ) Share-based compensation expense 421 - Changes in operating assets and liabilities Income taxes payable 9,862 7,121 Interest receivable 34 (1,354 ) Interest payable 520 1,673 Proceeds from sales of mortgage loans 42,146 20,725 Origination of mortgage loans held for sale (39,869 ) (18,403 ) Other operating activities (2,044 ) (78 ) Net cash provided by operating activities 30,030 19,142 CASH FLOWS FROM INVESTING ACTIVITIES Net federal funds sold 13,589 (21,854 ) Proceeds from the maturities of available for sale securities 10,005 11,000 Proceeds from maturities held to maturity securities - 120 Purchase of investment securities available for sale (3,950 ) (8,579 ) Acquisition of bank - 10,585 Net cash flows from loan activities (112,066 ) (284,793 ) Purchases of premises and equipment (1,863 ) (552 ) Proceeds from sale of premise and equipment - 2,072 Disposals of premise and equipment 17 909 Other investing activities 131 1,319 Net cash used by investing activities (94,137 ) (289,773 ) CASH FLOWS FROM FINANCING ACTIVITIES Net change in core deposits (4,577 ) (3,851 ) Net change in certificates of deposit 120,686 312,218 Stock options exercised 740 1,303 Cash dividends paid (7,037 ) (4,839 ) Net change in federal funds purchased and securities sold under repurchase agreements (45,358 ) (8,977 ) Advances from Federal Home Loan Bank 155,000 31,311 Repayment of Federal Home Loan Bank advances (150,938 ) (25,889 ) Excess tax benefits associated with equity-based compensation 80 143 Purchase of common shares (16,596 ) - Other financing activities 3,959 (632 ) Net cash provided by financing activities 55,959 300,787 (Continued on next page) The accompanying notes are an integral part of these financial statements. - 3 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) (In thousands) Three months ended March 31, 2007 March 31, 2006 INCREASE (DECREASE) IN CASH AND DUE FROM BANKS (8,148 ) 30,156 CASH AND DUE FROM BANKS AT BEGINNING OF YEAR 104,222 85,631 CASH AND DUE FROM BANKS AT END OF PERIOD $ 96,074 $ 115,787 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for interest $ 25,040 $ 16,243 Cash paid during the period for income taxes - 1,500 The accompanying notes are an integral part of these financial statements. - 4 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.PRINCIPLES OF CONSOLIDATION – RESULTS OF OPERATIONS The consolidated financial statements of Frontier Financial Corporation (“FFC” or the “Corporation”) include the accounts of Frontier Financial Corporation and its subsidiaries Frontier Bank (the “Bank”) and FFP, Inc., a nonbank corporation which leases property to the Bank. All significant intercompany balances and transactions have been eliminated.The consolidated financial statements have been prepared substantially consistent with the accounting principles applied in the 2006 Annual Report on Form 10-K for the year ended December 31, 2006.In the opinion of management, the consolidated financial statements reflect all adjustments necessary for a fair statement of the financial condition and results of operation for the interim periods presented.Operating results for the three months ending March 31, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. Certain amounts in the prior years’ financial statements have been reclassified to conform to the 2007 presentation.These classifications have not a material effect on previously reported income, retained earnings, or earnings per share. NOTE 2.ACQUISITION On February 1, 2006, the Corporation acquired 100 percent of the outstanding shares of NorthStar Financial Corporation (“NorthStar”).NorthStar’s results of operations have been included in the consolidated financial statements since that date.NorthStar had two full service offices in the Seattle communities of Ballard and Fremont.The purchase of NorthStar provided Frontier the opportunity to fill in branches within its market area.The aggregate purchase price was $46.9 million. The acquisition was accounted for as a purchase in accordance with Statement of Financial Accounting Standards 141.Accordingly, the purchase price was allocated to the assets acquired and the liabilities assumed based on their estimated fair values at the acquisition date and the amounts are summarized in the following table: In Thousands Purchase Price Total value of the Corporation's common stock exchanged $ 44,656 Value of stock options assumed 2,257 Total Purchase Price $ 46,913 Allocation of purchase price NorthStar's shareowner equity 11,931 Adjustments to reflect assets acquired and liabilities assumed at fair value: Loans 278 Core deposit intangible 681 Federal Home Loan Bank advances 159 Junior subordinated debentures 52 Fair value of other net assets acquired 13,101 Goodwill resulting from acquisition $ 33,812 The acquired core deposit intangible asset has a useful life of approximately 5 years.The $33.8 million of goodwill was assigned to the NorthStar business segment and is not deductible for tax purposes. - 5 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2. – ACQUISITION (Continued) The fair value of assets and liabilities of NorthStar at the date of acquisition are presented below: Cash $ 3,481 Securities available-for-sale 8,176 Federal funds sold and interest bearing deposits at banks 8,003 Loans, net of allowance for loan losses of $2,501 150,099 Premises and equipment, net 178 Bank owned life insurance 3,174 Other assets 2,521 Investment in Trust I and Trust II 156 Goodwill 33,812 Total assets 209,600 Deposits (145,172 ) Federal Home Loan Bank advances (11,152 ) Junior subordinated debentures (5,104 ) Other liabilities (1,259 ) Net assets acquired $ 46,913 The following unaudited pro forma condensed consolidated financial information presents the results of operations of the Corporation had the acquisition taken place January 1, 2006: Three Months Ended March 31, In Thousands, except for number of shares and per share amounts 2006 Net interest income $ 37,908 Provision for loan losses (2,515 ) Noninterest income 5,337 Noninterest expense 16,960 Income before income tax 23,770 Net income 15,708 Per common share information: Average common shares issued and outstanding 44,962,427 Basic earnings per share $ 0.35 Average diluted common shares issued and outstanding 45,432,453 Diluted earnings per share $ 0.35 NOTE 3.SHARE-BASED COMPENSATION The Corporation adopted Financial Accounting Standards (“SFAS”) No. 123 (R), Share-Based Payment (“SFAS No. 123 (R)”), on January 1, 2006, using the “modified prospective” method.Under this method, awards that are granted, modified, or settled after December 31, 2005, are measured and accounted for in accordance with SFAS No. 123 (R).Also under this method, expense is recognized for unvested awards that were granted prior to January 1, 2006, based upon the fair value determined at the grant date under SFAS No. 123, Accounting for Stock-Based Compensation (“SFAS No. 123”). - 6 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3. – SHARE-BASED COMPENSATION (Continued) Incentive Stock Option Plan The Corporation’s Incentive Stock Option Plan (“Plan”) is shareowner approved and administered by the Personnel Committee of the Board.The maximum number of shares that may be issued under the Plan is 5,250,000. Options issued and outstanding are adjusted to reflect any future common stock dividends, splits, recapitalization or reorganization.Options are granted at fair market value and subject to a vesting schedule.Options expire ten years from the date of grant, and are subject to certain restrictions and limitations. At March 31, 2007, there were 1,273,305 options outstanding, of which 1,155,642 were exercisable under this plan. The following table presents the activity related to options for the three months ended March 31, 2007: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value (In Thousands) Balance, December 31, 2006 1,349,128 $ 17.78 Granted - - Exercised (63,424 ) 13.23 Forfeited/expired (12,399 ) 21.81 Balance March 31, 2007 1,273,305 $ 17.94 7.3 $ 9,495 No options were granted during the three months ended March 31, 2007 and 2006.The total intrinsic value (amount by which the fair value of the underlying stock exceeds the exercise price of an option on exercise date) of options exercised for the three months ended March 31, 2007 and 2006 was $.9 million and $1.1 million, respectively. The total fair value of shares vested and recognized as compensation expense for the three months ended March 31, 2007 and March 31, 2006 was $421 thousand and zero, respectively.As of March 31, 2007, the Corporation had 117,663 nonvested shares outstanding and there was $3.6 million of total unrecognized compensation cost related to these shares.The cost is expected to be recognized monthly on a straight-line basis, over the vesting period, though December 2009. Cash received from options exercised for the three months ended March 31, 2007 and 2006 was $740 thousand and $1.3 million, respectively.The actual tax benefit realized for the tax deductions from options exercised totaled $80 thousand and $143 thousand, respectively, for the three months ended March 31, 2007 and 2006. - 7 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1999 Employee Stock Award Plan The Corporation adopted a 1999 Employee Stock Award Plan to recognize, motivate, and reward eligible employees for longstanding performance with the Corporation and its subsidiaries.Employees eligible to receive stock awards under this plan must have been employees of the Corporation for at least 20 years, or some other tenure as determined from time to time by the Board of Directors.The maximum number of shares that may be issued is 45,000 and is adjusted to reflect future common share dividends, splits, recapitalization or reorganization.The stock awards vest immediately when granted.The plan is effective for ten years from adoption.There are currently 37,214 shares issuable under this plan. NOTE 4.INVESTMENT SECURITIES The investment portfolio of the Corporation is classified into one of two groups: 1) securities Available-For-Sale (AFS), and 2) securities Held-to-Maturity (HTM).Securities that are classified as AFS are carried at fair value.Unrealized gains and losses are excluded from earnings and reported as a separate component of equity capital, net of tax.AFS securities may be sold at any time.Securities that are classified as HTM are carried at cost, adjusted for amortization of premiums and accretion of discounts which are recognized as adjustments to income. As of March 31, 2007, the Corporation held Federal Home Loan Bank (FHLB) bonds that had a book value of $34.0 million and a market value of $33.5 million. Gains and losses on both AFS and HTM securities that are disposed of prior to maturity are based on the net proceeds and the adjusted carrying amount of the specific security sold. The following tables display the characteristics of the AFS and HTM portfolios as of March 31, 2007: AGGREGATE FAIR VALUE AND AMORTIZED COST OF INVESTMENTS (In thousands) Amortized Cost Gross Unrealized Gains Less than 12 months Gross Unrealized Losses 12 months or more Gross Unrealized Losses Aggregate Fair Value AFS SECURITIES Equities $ 29,002 $ 9,893 - $ (202 ) $ 38,693 U.S. Treasuries 4,202 48 $ (4 ) - 4,246 U.S. Agencies 44,000 76 - (702 ) 43,374 Corporate securities 16,645 57 - (202 ) 16,500 Municipal securities 1,673 - - (16 ) 1,657 95,522 10,074 (4 ) (1,122 ) 104,470 HTM SECURITIES Municipal securities 2,073 32 - - 2,105 Corporate securities 1,526 - (21 ) - 1,505 3,599 32 (21 ) - 3,610 $ 99,121 $ 10,106 $ (25 ) $ (1,122 ) $ 108,080 - 8 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4. – INVESTMENT SECURITIES (Continued) MATURITY SCHEDULE OF SECURITIES Available for Sale Held to Maturity MATURITY Amortized Cost Fair Value Amortized Cost Fair Value 0-1 Yr $ 41,121 $ 50,759 $ 845 $ 850 1-5 Yrs 51,608 50,842 1,228 1,255 5-10 Yrs 251 299 - - Over 10 Yrs 2,542 2,570 1,526 1,505 $ 95,522 $ 104,470 $ 3,599 $ 3,610 As of March 31, 2007, and 2006, the Bank held FHLB of Seattle stock of $15.0 million, respectively.In December 2004, the FHLB of Seattle announced it would not repurchase any stock until further notice.On April 5, 2005, the FHLB of Seattle submitted a proposed business and capital plan to its regulator, the Federal Housing Finance Board (“Finance Board”).In May 2005, the Finance Board accepted the Seattle Bank’s three-year plan. To meet the Finance Board’s conditions under the three-year plan, the Seattle Bank’s board adopted a resolution that suspends dividends on all classes of stock going forward.In December 2006, the FHLB of Seattle declared a $0.10 per share cash dividend and in January, 2007, announced that its regulator, the Finance Board, has terminated its written plan.The termination of the written plan does not affect the resolution adopted by the Seattle Bank’s Board of Directors to continue its restrictions on Class B stock repurchases and limit dividends to 50 percent of the year-to-date GAAP net income, except with the prior written approval of the Finance Board’s Director of the Office of Supervision. Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers, among other things, (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, and (iii) the intent and ability of the Corporation to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Management has the ability and intent to hold the securities classified as held-to-maturity until they mature, at which time the Corporation will receive full value for the securities.Furthermore, management also has the ability and intent to hold the securities classified as available-for-sale for a period of time sufficient for a recovery of cost.The unrealized losses are largely due to increases in market interest rates over the yield available at the time the underlying securities were purchased.The fair value is expected to recover as the securities approach their maturity date or repricing date or if market yields for securities for such investments decline.Management does not believe any of the securities are impaired due to reasons of credit quality.Accordingly, as of March 31, 2007, management believes the impairments detailed in the table on the previous page are temporary and no impairment loss has been realized in the Corporation’s consolidated income statement. - 9 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 5. LOANS The following is an analysis of the loan portfolio by major type of loans (including held for sale): (In thousands) March 31, 2007 December 31, 2006 Loans (including loans held for sale): Commercial and agriculture $ 367,532 $ 381,800 Real Estate: Commercial 909,431 901,098 Construction and land development 1,438,035 1,334,051 Residential 257,743 243,564 Installment and other 61,658 63,116 3,034,399 2,923,629 Unearned Fee Income (16,136 ) (15,629 ) Total Loans $ 3,018,263 $ 2,908,000 NOTE 6. INCOME TAXES The January 1, 2007 adoption of FASB Interpretation 48, Accounting for Income Taxes, did not affect our financial positions.The Corporation and its subsidiaries file federal (U.S.) income tax returns and State of Washington business and occupation tax returns.The Corporation is no longer subject to U.S. federal income tax examinations by tax authorities for tax years before 2005.The State of Washington is currently examining the Corporation’s business and occupation tax return for 2001, 2002, 2003, 2004 and 2005 due to amended returns initiated by the Corporation.It is anticipated that this process will be complete sometime during the current year; however, the Corporation does not anticipate the examination to result in any adjustments that would have a significant impact on the Corporation’s financial statements.Our accounting policy with respect to interest and penalties arising from income tax settlements is to recognize them as noninterest expense. NOTE 7.IMPACT OF NEW ACCOUNTING PRONOUNCEMENTS In July 2006, the Financial Accounting Standards Board issued Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes (an interpretation of SFAS No. 109) (FIN 48).Under FIN 48, a tax position shall initially be recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions shall initially and subsequently be measured as the largest amount of tax benefit that is greater than 50% likely of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and all relevant facts.The adoptions of FIN 48 on January 1, 2007, did not have a material impact on the Corporation’s consolidated financial statements, results of operations or liquidity.See Note 6 included herein for additional information regarding the Corporation’s income taxes. - 10 - Index FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES PART I.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 7.IMPACT OF NEW ACCOUNTING PRONOUNCEMENTS (Continued) In September 2006, the Financial Accounting Standards Board released Statement No. 157, Fair Value Measurements which defines fair value, establishes a framework for measuring fair value in GAAP, and enhances disclosures about fair value measurements. This Statement applies when other accounting pronouncements require fair value measurements; it does not require new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those years. In September 2006, the Emerging Issue Task Force (EITF) reached a final consensus on Issue No. 06-4 (EITF 06-4), Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.EITF 06-4 requires employers to recognize a liability for future benefits provided through endorsement split-dollar life insurance arrangements that extend into postretirement periods in accordance with SFAS No. 106, Employers ’ Accounting for Postretirement Benefits Other Than Pensions or APB No. 12, Omnibus Opinion – 1967.The provisions of EITF 06-4 are effective for the Corporation on January 1, 2008, and are to be applied as a change in accounting principle either through a cumulative-effect adjustment to retained earnings in the statement of financial position as of the beginning of the year of the adoption or through retrospective application to all prior periods.The Corporation does not expect adoption of EITF 06-4 to have a significant impact on its consolidated financial statements, results of operations or liquidity. In February 2007, the Financial Accounting Standards Board released Statement No. 159, Fair Value Option for Financial Assets and Financial Liabilities. This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those years. In March 2007, the EITF reached a final consensus on Issue No. 06-10 (EITF 06-10),
